DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/07/2022 has been entered. Claims 1-8 and 10-20 remain pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kirihara (US 20150068350 A1).
Regarding claim 1, Kirihara discloses a cable harness management module for a robot joint (see Fig. 8, 101), comprising: a base plate (see Fig. 10, 110) having a flat surface (surface of 110 which 140 sits); a rotatable element (111, 123, 135) laterally spaced from and adjacent to the base plate which matches with the base plate and can rotate relative to the base plate (see Fig. 10, wherein 111 and 123 are laterally (to the left in the figure) spaced from and adjacent to 110) about an axis (see annotated Fig. 10 below, rotation about axis A), wherein at least the base plate and the rotatable element form a space (see Fig. 10, space where 140 is provided) extending away from the axis and parallel to the flat surface of the base plate (see annotated Fig. 10 below, wherein the space begins at for receiving a cable harness (140), the cable harness including a first end (see Fig. 9A, 141) and a second end (142) and a portion (143) between the first and second ends disposed in the space parallel to the flat surface of the base plate (see Fig. 9A); a first fastening member (145) for fastening the first end onto the base plate (see Fig. 9A); a second fastening member (146) for fastening the second end onto the rotatable element (see Fig. 9A), wherein the portion of the cable harness can reel on the rotatable element or unreel therefrom within the space parallel to the flat surface of the base plate when the rotatable element rotates with the robot joint (see Fig. 11A-11E); and a mounting member for removably mounting the base plate to the robot joint (see Fig. 5A, holes for mounting on both ends; Note: while not shown in the embodiment of Fig. 8, the joints are disclosed as being used in robot arms (see Fig. 1) and therefore inherently must have a means to be assembled and connected to the parts of the robot arm).
Regarding claim 2, Kirihara discloses a cover (see Fig. 8, 112, 113) for at least partially covering the base plate (110) and the rotatable element (111, 123, 135), wherein the space for receiving the cable harness is further limited by the cover (see Fig. 10).  
Regarding claim 3, Kirihara discloses at least one of the first fastening member (145) and the second fastening member (146) comprises a strap (see Fig. 9A, 145 and 146 are disclosed as wire body clamps; Merriam-Webster defines a strap as: a band, plate, or loop of metal for binding objects together or for clamping an object in position; as such, Kirihara discloses a strap).  
Regarding claim 5, Kirihara discloses the rotatable element (111, 123, 135) comprises a rotatable hollow shaft (see Fig. 10, horizontal portion of 135) with a collar see Fig. 10, vertical portion of 135) for guiding reeling and unreeling of the cable harness (140) on the rotatable hollow shaft (see Fig. 10).  
Regarding claim 6, Kirihara discloses the rotatable hollow shaft (135) has an opening or cut on its periphery (see Fig. 10, wherein 135 has an opening opposite the horizontal portion) for exposing a terminal of the second end (see Fig. 9A, at 142).  
Regarding claim 7, Kirihara discloses the cover (112, 113) includes an opening or cut (see Fig. 8, 116) for exposing a terminal of the first end (at 141).  
at least one tube (140) for conveying any of air, oil and water (see paragraph [0121], wherein the wire body 140 is a general term of a power line, a signal line, a gas pipe for supplying gas, a liquid pipe for supplying liquid, and the like. Note that the gas pipe also includes a vacuum pipe).  
Regarding claim 11, Kirihara discloses the base plate has an arc edge (see Fig. 9A, wherein 110 is circular, i.e., has an arc edge) or cut corresponding to a periphery of the rotatable element (see Fig. 9A, wherein the arc edge of 110 corresponds to the periphery of 111).  
Regarding claim 12, Kirihara discloses the rotatable element (111, 123, 135) extends through an opening in the base plate (see Fig. 10, wherein the connection between 123 and 150, i.e., a portion of 123, extends through an opening in the inner horizontal was of 110).   
Regarding claim 13, Kirihara discloses a robot (see Fig. 1) having at least one robot joint with the cable harness management module of Claim 1 (see the rejection of claim 1 above).  
Regarding claim 14, Kirihara discloses at least one of the first fastening member (145) and the second fastening member (146) comprises a strap (see Fig. 9A, 145 and 146 are disclosed as wire body clamps; Merriam-Webster defines a strap as: a band, plate, or loop of metal for binding objects together or for clamping an object in position; as such, Kirihara discloses a strap).  
Regarding claim 16, Kirihara discloses the rotatable element (111, 123, 135) comprises a rotatable hollow shaft (see Fig. 10, horizontal portion of 135) with a collar see Fig. 10, vertical portion of 135) for guiding reeling and unreeling of the cable harness (140) on the rotatable hollow shaft (see Fig. 10).  
Regarding claim 17, Kirihara discloses the rotatable hollow shaft (135) has an opening or cut on its periphery (see Fig. 10, wherein 135 has an opening opposite the horizontal portion) for exposing a terminal of the second end (see Fig. 9A, at 142).  
Regarding claim 18, Kirihara discloses the rotatable element (111, 123, 135) comprises a rotatable hollow shaft (see Fig. 10, horizontal portion of 135) with a collar see Fig. 10, vertical portion of 135) for guiding reeling and unreeling of the cable harness (140) on the rotatable hollow shaft (see Fig. 10).  
the rotatable hollow shaft (135) has an opening or cut on its periphery (see Fig. 10, wherein 135 has an opening opposite the horizontal portion) for exposing a terminal of the second end (see Fig. 9A, at 142).
Regarding claim 20, Kirihara discloses the cover (112, 113) includes an opening or cut (see Fig. 8, 116) for exposing a terminal of the first end (at 141).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara (US 20150068350 A1) in view of Kume (US 8863607 B2).
Regarding claim 4, Kirihara fails to disclose at least one of the first fastening member and the second fastening member further comprises an elastic part with holes for the cable harness. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18, 21) further comprises an elastic part (62) with holes (65) for the cable harness (see Fig. 18). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kirihara with elastic parts with holes for the cable harness, as taught by Kume, to prevent fraying of the cables by the metal clamps therefore reducing repair costs and risks associated with ruptured cables.
Regarding claim 8, Kirihara fails to disclose at least one of the first fastening member and the second fastening member is configured to removably fasten a corresponding one of the first end and the second end. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18, 21) is configured to removably fasten a corresponding one of the first end and the second end (via 66). It would have been obvious to one having ordinary skill in 
Regarding claim 15, Kirihara fails to disclose at least one of the first fastening member and the second fastening member further comprises an elastic part with holes for the cable harness. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18, 21) further comprises an elastic part (62) with holes (65) for the cable harness (see Fig. 18). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kirihara with elastic parts with holes for the cable harness, as taught by Kume, to prevent fraying of the cables by the metal clamps therefore reducing repair costs and risks associated with ruptured cables.


    PNG
    media_image1.png
    651
    742
    media_image1.png
    Greyscale

A - US 20150068350 A1 Fig. 10 Annotated

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Kirihara fails to disclose the cable harness moves within a space parallel to a flat surface of the base plate of the module, the Examiner respectfully disagrees. First, the Examiner notes that the cable harness moving within a space parallel to a flat surface of the base plate of the module is not recited in the claims. Claim 1 reads “wherein at least the base plate and the rotatable element form a space extending away from the axis and parallel to the flat surface of the base plate”. The limitation is directed toward the space and not the movement of the cable. Second, as can be seen from the annotated Fig. 10 of Kirihara above, the space which cable harness 140 is provided extends away from the axis A, i.e., upward in the figure. The upward direction in the figure is also parallel to the flat surface of the base plate. Therefore, Kirihara discloses the limitations of claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658